

	

		II

		109th CONGRESS

		1st Session

		S. 1467

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 22, 2005

			Mr. Santorum introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To suspend temporarily the duty on Walocel

		  VP-M 20660.

	

	

		1.Walocel VP-M 20660

			(a)In

			 generalSubchapter II of

			 chapter 99 of the Harmonized Tariff Schedule of the United States is amended by

			 inserting in numerical sequence the following new heading:

				

					

						

							9902.09.06Methyl

					 Hydroxyethyl Cellulose with a 77% or greater content of 2-hydroxyethyl methyl

					 ether cellulose (CAS No. 9032–42–2) (provided for in subheading

					 3912.39.00)FreeNo changeNo changeOn or before

					 12/31/2008

							

						

					

				

			(b)Effective

			 dateThe amendment made by

			 subsection (a) applies to goods entered, or withdrawn from warehouse for

			 consumption, on or after the 15th day after the date of enactment of this

			 Act.

			

